Response to Amendment
Claims 1-8, 45-49 and 103-119 are pending 
Claims 1-8, 45-49 and 103-119 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-8, 45-49 and 111-117 are rejected under 35 U.S.C. 103 as being unpatentable over Kominac (US 2012/0151371 A1) and in view of Kacmarciket al (US 2015/0188973 A1) and Gilboa (US 2012/0011445 A1).

 ultra-low latency server system comprising a first hardware platform (Kominac, Fig 2A, wherein the first hardware platform can be the server-side components including at least (server 208 and remote machine 204)  ) comprising: -	at least one processor (Kominac, Fig 8, paragraph 0063, 0119); -	a first network connection (Kominac, Fig 2B, paragraph 0012); -	an ultra-low latency remote service capable of execution on said at least one processor (Kominac, Fig 2b, paragraph 0045), said ultra-low latency remote service that: -	receives cursor information from a remote browser operating on a second hardware platform (Kominac, Fig 1, Fig 2A, paragraph 0053, 0055, 0076, 0090, wherein the second hardware platform can be the client-side components including at least client device 202 which runs a web browser that receives user’s input information including mouse information (cursor information) ); and -	transmits said cursor information to an application (Kominac, Fig 1, paragraph 0053, 0055, 0076). -	receives a rendered image of said application (Kominac, Fig 7 steps 702-703, paragraph 0006, 0056, 0074,0114 wherein the establishing of the a remote desktop connection includes receiving by the transcoding server, a rendered image of the remote machine desktop or any application running of the remote machine). Kominac teaches to generate rendered images and transmit the generated images over said first network connection to a remote browser (Kominac, Fig 1, paragraph 0053, 0055, 0076). Kominac does not explicitly disclose that the application is executing on said at least one processor. Instead, the example shown by Kominac teaches that the application is executed on a different device (remote machine). However, Kominac system is capable to function exactly the same when the remote machine and the 
Therefore, it would have been obvious to a an ordinary skilled person in the art before the effective filing date of the invention to modify Kominac so that the remote machine and the transcoding server are implemented in the same device so that the application is executing on said at least one processor as claimed because this would have provided a way to allow client device to have remote desktop session with machine running the transcoding server.          
Kominac does not explicitly teach a stream of images and to generate a video stream comprising said stream of updated rendered images. However, Kacmarcik discloses stream of images and generates a video stream from said rendered image (Kacmarcik, abstract,  Fig 1, 4, paragraph 0042-0043); transmits said video stream over said first network connection to a remote browser (Kacmarcik, Fig 4, paragraph 0044);
Therefore, it would have been obvious to a an ordinary skilled person in the art before the effective filing date of the invention to combine Kacmarcik and Kominac as claimed because this would have provided a way to allow remote desktop access using video stream to provide robust, highly-available and reliable high definition (HD) delivery over a network connection that may be unreliable. In addition, Kominac and Kacmarcik do not explicitly disclose determine a cursor location within said rendered image; change said rendered image at said cursor location to create a minimized cursor, generating an updated rendered image. However, Gilboa discloses to determine a cursor location within said rendered image; change said rendered image at said cursor location to create a minimized cursor, generating an updated rendered image (Gilboa, paragraph 0038-0039, wherein the cursor in the server-side (rendered image) is updated using the cursor information received from the client. The updated cursor in the server side can be the minimized cursor as claimed); 
Therefore, it would have been obvious to a an ordinary skilled person in the art before the effective filing date of the invention to combine Kacmarcikm Kominac with Gilboa as claimed because this would have provided a way to reduce latency and improve the system performance (see Gilboa, paragraph 0038)


Regarding claim 2, Claim 1 is incorporated and Kacmarcik further discloses:
said ultra-low latency remote service that further: receives a connection request from said remote browser, said connection request comprising a displayable screen dimensions on said remote browser (Kacmarcik, Fig 1 paragraph 0023-0024);

Regarding claim 3, Claim 2 is incorporated and Kacmarcik further discloses:
said ultra-low latency remote service that further: generates said video stream to match said displayable screen dimensions (Kacmarcik, abstract, paragraph 0017, 0042-0043);

Regarding claim 4, Claim 2 is incorporated and Kacmarcik further discloses:
said ultra-low latency remote service that further: causes said rendered image to match said displayable screen dimensions (Kacmarcik, paragraph 0017, 0042-0043);


Regarding claim 5, Claim 2 is incorporated and Kacmarcik further discloses:
said displayable screen dimensions being smaller than dimensions of said rendered image (Kacmarcik, paragraph 0029);

Regarding claim 6, Claim 5 is incorporated and Kacmarcik further discloses:
said remote browser being configured to pan said video stream (Kacmarcik, Fig 1, paragraph paragraph 0023-0024, 0042-0043);

Regarding claim 7, Claim 5 is incorporated and Kacmarcik further discloses:
said remote browser being configured to zoom said video stream (Kacmarcik, Fig 5, paragraph 0042-0043);

Regarding claim 8, Claim 1 is incorporated and Kacmarcik further discloses:
said ultra-low latency remote service that further: receives an updated displayable screen dimensions from said remote browser; and changes said video stream to match said updated displayable screen dimensions (Kacmarcik, paragraph 0042-0043);

Claims 45-49 are rejected under the same rational as claims 1-8;


said minimized cursor being a complete removal of said cursor from said rendered image (Gilboa, paragraph 0038-0039);

Regarding claim 112, Claim 1 is incorporated and Gilboa further discloses:
said minimized cursor being a smaller cursor than said cursor from said rendered image (Gilboa, paragraph 0038-0040);

Regarding claim 113, Claim 1 is incorporated and Gilboa further discloses:
said ultra-low latency remote service that further: determines a cursor identifier; and transmits said cursor identifier (Gilboa, paragraph 0038-0040);

Regarding claim 114, Claim 1 is incorporated and Kacmarcik further discloses:
said application being a computer desktop (Kacmarcik, Fig 1, paragraph 0015, 0042-0043);

Regarding claim 115, Claim 114 is incorporated and Kacmarcik further discloses:
said computer desktop comprising a second application rendered on said computer desktop (Kacmarcik, Fig 1, paragraph 0015, 0042-0043);

Claims 116-117 are rejected under the same rational as claims 114-115.


Claims 103-106 and 118-119 are rejected under 35 U.S.C. 103 as being unpatentable over Kominac (US 2012/0151371 A1) and in view of Kacmarcik et al (US 2013/0254330 A1).

Regarding claim 103, Kominac discloses: a method performed on at least one processor, said method comprising: -	receiving a video stream from said application server (Kominac, Fig 1, paragraph 0056);-	 displaying said video stream within a display viewport of said remote browser (Kominac, Fig 1, paragraph 0053, 0055, 0076);-	capturing cursor location coordinates said client device, said cursor location coordinates being within said display viewport (Kominac, Fig 1, paragraph 0053, 0055, 0076);-	rendering said cursor at said cursor location on said client device (Kominac, Fig 1, paragraph 0053, 0055, 0076);  and -	 transmitting said cursor location coordinates to said application server (Kominac, Fig 1, paragraph 0053, 0055, 0076). Kominac teaches to generate rendered images and transmit the generated images over said first network connection to a remote browser (Kominac, Fig 1, paragraph 0053, 0055, 0076). Kominac does not explicitly teach a video stream and said video stream comprising a stream of rendered images, said rendered images comprising successive renderings of an application on a computer desktop. However, Kacmarcik discloses receiving a video stream (Kacmarcik, abstract,  Fig 1, 4, paragraph 0042-0043);; said video stream comprising a stream of rendered images, said rendered images comprising successive renderings of an application on a computer desktop (Kacmarcik, abstract,  Fig 1, 4, paragraph 0042-0043);; displaying said video stream (Kacmarcik, abstract,  Fig 1, 4, paragraph 0042-0043);;


Regarding claim 104, Claim 103 is incorporated and Kominac further discloses:
 receiving a current cursor image and causing said current cursor image to be displayed within said display viewport of said remote browser (Kominac, Fig 1, paragraph 0053, 0055, 0076);

Regarding claim 105, Claim 104 is incorporated and Kominac further discloses:
 said client device having a current cursor location, said current cursor image being displayed as a cursor at said current cursor location when said current cursor location is within said display viewport of said remote browser (Kominac, Fig 1, paragraph 0053, 0055, 0076);

Regarding claim 106, Claim 104 is incorporated and Kominac further discloses:
 said client device having a local cursor image, said local cursor image being displayed as said cursor at said current cursor location when said current cursor location is outside said display viewport of said remote browser (Kominac, Fig 1, paragraph 0053, 0055, 0076);


Regarding claim 118, Claim 103 is incorporated and Kacmarcik further discloses:
said application being a computer desktop (Kacmarcik, Fig 1, paragraph 0015, 0042-0043);

Regarding claim 119, Claim 118 is incorporated and Kacmarcik further discloses:
said computer desktop comprising a second application rendered on said computer desktop (Kacmarcik, Fig 1, paragraph 0015, 0042-0043);

Response to Arguments
Applicant’s arguments filed on 01/29/2021 have been considered but are now moot in light of the new grounds of rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2454